Citation Nr: 0323118	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for varicose 
veins of the right leg.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
August 1946.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1998 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, inter alia, denied 
an increased disability rating for the veteran's varicose 
veins of the right leg.  


REMAND

In August 2002, the Board undertook additional development of 
the evidence in this case pursuant to 38 C.F.R. § 19.9(a)(2).  
Additional evidence received as a result of this development 
includes VA medical records.  

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver.  The result is that the RO must 
review evidence developed by the Board and adjudicate the 
claim considering that evidence, as well as evidence 
previously of record.  Of course, the review by the RO may 
indicate a need for further development.  

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

The RO must readjudicate the veteran's 
claim with consideration of the evidence 
received since the Statement of the Case 
issued in June 2001.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


